Mahoning County, No. 90 C.A. 198. This cause is pending before the court on the filing of á motion and cross-motion for an order directing the Court of Appeals for Mahoning County to certify its record and as a claimed appeal as of right from said court. It appears from the records of this court that appellant/cross-appellee has failed to prosecute this cause with the requisite diligence. Upon consideration thereof,
IT IS ORDERED by the court that said appeal be, and hereby is, dismissed sua sponte, effective December 23, 1991.
Said cause shall remain pending in all other respects.